Citation Nr: 0310778	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  The veteran subsequently 
relocated to Missouri, and her appeal has continued from the 
RO in St. Louis, Missouri.

Procedural history

The veteran had active service from October 1965 to July 
1969. 

In April 1997, the RO received the veteran's claim for 
service connection for PTSD.  In a February 1998 rating 
decision, the RO denied the claim.  The veteran disagreed 
with the February 1998 rating decision in August 1998; 
however, the veteran was notified by the RO in an August 1998 
letter that the notice of disagreement was not accepted, as 
the denial was based on the veteran's failure to submit 
stressor information requested by the RO.  The RO attached 
another stressor questionnaire to the letter.  The veteran 
completed the questionnaire, and upon receipt of the stressor 
evidence, the RO again denied the claim in a November 1999 
rating decision.  The veteran disagreed with the November 
1999 rating decision.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2002.  

The veteran failed to report for a Travel Board hearing at 
the RO which was scheduled to be conducted in April 2003.  To 
the Board's knowledge, the veteran has offered no explanation 
as to why she was unable to appear and she has since made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002).  

Issues not on appeal

The Board observes that, in an April 2003 written brief 
presentation, the veteran's representative phrased the issue 
on appeal as entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  For reasons 
explained immediately below, however, the Board believes that 
the appeal is limited to the matter of the veteran's 
entitlement to service connection for PTSD only.

The procedural history of the veteran's PTSD claim, which is 
currently on appeal, has been set forth above.  The veteran 
has also pursued the matter of entitlement to service 
connection for a psychiatric disability other than PTSD.  In 
a September 1979 rating decision, the RO denied a claim for 
service connection for a psychiatric disorder evidenced by 
transsexuality.  The veteran did not appeal the September 
1979 decision.  In March 1998, the veteran attempted reopen 
her claim.  In August 1998, the RO sent the veteran a letter 
declining to reopen her claim in the absence of new and 
material evidence.  The veteran did not disagree with that 
decision.  The issue of entitlement to service connection for 
a psychiatric disorder other than PTSD is therefore not 
before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C. § 7105, the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Accordingly, the only issue on appeal is that of the 
veteran's entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressors involving allegations of personal assault.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible evidence corroborating any of the 
alleged in-service stressors.




CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  

The Board initially observes that the veteran in essence 
seeks entitlement to service connection for PTSD on two 
bases.  She claims to have experienced significant military 
stressor events resulting from her service in Vietnam, and 
she also claims to have suffered sexual trauma in service.  
These bases were adjudicated as separate issues in the 
November 1999 rating decision, but were subsequently combined 
on appeal.  The Board believes that only one issue is 
involved here, namely service connection for PTSD.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) [a different 
etiological theory underlying a claimed disorder does not 
constitute a new claim].  While the Board has considered both 
theories of entitlement, the claim has been addressed by the 
Board as a single issue.  

To enable a better understanding of the issue on appeal, the 
Board notes that the medical and other evidence of record, as 
well as the veteran's own statements, indicate that she has 
been a transsexual since he was seven years of age.  She 
served as a male in the United States Air Force.  She 
evidently changed her first name from that commonly 
identified as male to one commonly identified as female in 
the  1970s.  She had sexual reassignment surgery in 1991.   



The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 1998 and November 1999 rating decisions, and by the 
April 2002 Statement of the Case (SOC) of the pertinent law 
and regulations and of the need to submit additional evidence 
in her claim.  

In August 1998, the RO sent the veteran a questionnaire which 
listed specific information necessary to substantiate her 
PTSD claim.  By the structure and substance of the 
questionnaire, it was made clear to the veteran what 
information she was responsible to provide.  The veteran 
responded in November 1998.    

While the August 1998 letter referred to evidence necessary 
to well ground the veteran's claim, a concept that has been 
eliminated by the VCAA, an attachment to the April 2002 SOC 
made reference to the VCAA and informed the veteran that the 
RO would assist her in obtaining any evidence which would 
support her claim that had not already been considered.  The 
RO notified the veteran that she should identify any such 
evidence and that the RO would be responsible to obtain it.  
Based on this history, the Board concludes that the notice 
requirements of the VCAA have been satisfied. 

The Board observes that a letter was sent by the Board to the 
veteran in April 2003, with a copy to her representative, 
which referenced the VCAA and informed the veteran of the 
evidence she was required to provide and the evidence VA 
would attempt to obtain on her behalf.  This letter, which 
requested a response within 30 days from April 7, 2003, is 
arguably not in compliance with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), which specifically referred to VCAA 
notifications sent by the Board under 38 C.F.R. 
§ 19.9(a)(2)(ii), but which held invalid a provision giving a 
veteran "not less than 30 days" to respond to a VCAA 
notification letter, as contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  
However, the Board concludes that the previous communications 
from the RO, dating back to May 1997, were adequate to 
satisfy the notification requirements of the VCAA, and they 
afforded the veteran ample time, well in excess of one year, 
in which to submit required evidence in compliance with 38 
U.S.C.A. § 5103(b).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified VA treatment records in 
July 1999.  The RO requested and obtained those records not 
already in the file.  The veteran did not respond to the May 
1997 request for stressor information.  The RO sent a 
subsequent request in August 1998.  The veteran submitted 
stressor statements in November 1998 and June 1999.  The 
veteran was afforded a VA examination in September 1997.  Her 
service medical records were obtained.  

Although the veteran's representative stated in the April 
2003 written brief presentation that the RO had not obtained 
the veteran's service personnel records, those records were 
indeed obtained and reviewed by the RO.  The representative 
also contended that the RO made no attempt to verify the 
veteran's claimed stressors.  However, as will be discussed 
in more detail below, the stressor information submitted by 
the veteran is vague, nonspecific and not of sufficient 
detail to be able to be verified.

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  The 
veteran submitted a Form 21-4138 in April 2003 stating that 
she had no additional evidence to submit and wished to 
proceed with the processing of her claim.

Patton considerations

The veteran's claim for PTSD is based, in part, on an alleged 
sexual assault by a superior.  The Board notes that, in 
Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development to alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).

In this case, there is no indication in the record, including 
in testimony and statements from the veteran, that the 
alleged sexual assault by superior officers in service was 
ever formally reported to any source or that it was otherwise 
reduced to writing.  The veteran stated that her life was 
threatened should she ever report the incident.  
Consequently, there are no formal records, such as police 
reports, court martial records and the like, of the alleged 
incident.  

The veteran was notified by an attachment to the April 2002 
SOC that she could obtain alternative sources of information 
to support her claim, including statements from those who 
might have known about the assault at the time it is alleged 
to have occurred, evidence of behavioral changes, and 
evidence from non-service sources.  No additional evidence 
was received.

The Board observes in passing that the veteran does claim to 
have reported "sexual advances" by an unnamed serviceman, 
but this alleged incident does not appear to be related to 
the sexual assault claimed as a stressor event.  The record 
does not disclose any complaints of improper behavior 
directed at the veteran.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002). 
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between PTSD and the 
claimed in-service stressor; and.  See 38 C.F.R. 3.304(f) 
(2002); Moreau, supra.

With respect to the first required element, the Board 
observes that there is ample evidence showing that the 
veteran has been diagnoses as having PTSD.  Numerous 
diagnoses of PTSD appear of record, including in the VA 
outpatient treatment records and in the September 1997 VA 
examination.  Accordingly, the first element of 38 C.F.R. 
§ 3.304(f), a current medical diagnosis of PTSD, is 
satisfied.

The Board will now turn to the third required element combat 
status or credible supporting evidence of the alleged 
stressors.

The veteran served in the United states Air Force.  Her 
military occupational specialty was Fuel Specialist.  The 
veteran was not awarded any citations or medals indicative of 
combat. 

Although the veteran claims that she participated in combat, 
there is no objective evidence that the veteran specifically 
participated in events constituting actual combat, as opposed 
to serving in a combat zone.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993) ["a veteran seeking service connection 
for PTSD may not rely on mere service in a combat zone, 
solely in and of itself, to support a diagnosis of PTSD"].

The veteran stated in an April 2002 treatment report that she 
was "wounded in action" and "should have" received the 
Purple Heart.  She stated previously, in her November 1998 
stressor report, that she was "wounded".  However, in that 
account she described her "wound" as being "poisoned" by 
drinking a bottle of Coke with a dung beetle in it.  There is 
no objective evidence that this incident took place.  Even if 
the purported incident did take place, and even if drinking 
Coke with an insect in the container can be considered to be 
an injury, this is not an injury indicative of combat. In any 
event, there is no evidence that she receive any wounds in 
combat.

Based on the lack of any official record indicating that the 
veteran served in combat, the Board concludes that combat 
status has not been demonstrated in this case.  Because the 
veteran did not engage in combat, the law requires that 
stressors be corroborated.  The veteran's lay testimony alone 
is not enough to establish the occurrence of an alleged 
stressor.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. 
App. at 166.

The veteran's contentions, contained in her stressor 
statement, include being fired upon near Phu Cat in March 
1968 and June 1968, being pinned down by enemy fire at Phu 
Cat, being stranded in a rainstorm in August 1968, seeing a 
Vietnamese woman shot in the head and witnessing a bridge 
being blown up.  During her September 1997 VA examination, 
the veteran also stated that she saw airplanes dropping 
napalm and people being burned.  She attested to having shot 
Vietnamese in the field for target practice.  In an April 
2002 treatment note, she described killing civilians. 

None of these events have been verified and they cannot be 
verified because of the non-specific nature of the 
information provided by the veteran.  The veteran provided 
dates or approximate dates for many of the incidents.  
However, she did not provide information of such detail as 
might have been recorded, such as names of those injured, 
hospitalized or killed in the incidents.  In fact, with the 
exception of the unnamed Vietnamese woman and other 
Vietnamese she claimed to have witnessed been shot, she has 
not alleged that anyone was injured, hospitalized or killed 
in the alleged incidents.  

The veteran's account of being "poisoned" by drinking a 
bottle of Coke containing a dung beetle and subsequently 
being treated for poisoning is not shown in the service 
medical records.

In addition to alleged stressors incident to service in a war 
zone, the veteran further  contended in her stressor 
statement that she was sexually assaulted while in the 
service.  She stated that she was sexually molested by three 
superior officers: a lieutenant, a captain and a major.  In a 
January 1999 outpatient treatment report, the veteran 
reported sexual assault while in the military.  She stated 
that she was sexually assaulted by two gay doctors and was 
threatened with her life if she ever told anyone.  In a May 
1999 treatment note, the veteran stated that she had been 
raped and sodomized in Vietnam.  In a June 1999 psychiatric 
assessment, the veteran described being forced to have sex 
with two officers and a male nurse.  In an April 2002 
treatment note, she stated that she had been raped by two 
officers while in Vietnam and was "accosted" by a tech 
sergeant.  It is unclear how many alleged incidents these 
various statements are intended to encompass. 

In any event, the objective record is completely silent as to 
any such incidents claimed by the veteran.  The record on 
appeal does indicate that the veteran was evaluated during 
service for sexual deviation and transexualism.  There is no 
evidence that she reported any sexual assault during service 
or that she was treated during service for injuries 
associated with a sexual assault.  A July 1969 letter 
indicates that the veteran was discharged from the service 
due to a character and behavior disorder.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden, 
125 F.3d at 1481.  However, consistent with Colvin, the Court 
has held that the Board may not reject medical opinions based 
on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 
30 (1993).

In examining the evidence, the Board notes that the record 
indicates that the veteran sustained a head injury in a 
motorcycle accident after service with resulting memory loss.  
See the report of the veteran's hospitalization at Baptist 
Memorial Hospital in September and October 1970.  During the 
September 1997 VA examination, she reported that she was in a 
hospital for two months, most of that time in a coma.  
Neuropsychiatric testing revealed memory impairment.  In 
addition, the veteran stated in a January 1999 psychiatric 
assessment that she was drinking heavily in service and used 
drugs after service; however, she was described as currently 
in remission.  The Board does not reject out of hand the 
veteran's various statements concerning what purportedly 
occurred to her in service because of her subsequent medical 
history.  However, the Board is obligated to consider and 
evaluate all of the evidence of record.  See 38 U.S.C.A. 
§ 7104(a).   

The Board finds that, as with her military stressors, the 
stressors reported by the veteran with respect to the 
purported sexual assault are vague as to details and are 
inconsistent.  While the veteran provided the names of her 
alleged attackers, she has pointed to no contemporaneous 
evidence that could be used to support her account that the 
individuals identified actually assaulted her.  The veteran 
has indicated on several occasions that she did not tell 
anyone of the alleged sexual assault.  There is also no 
indication and the veteran does not contend that she sought 
medical treatment of any kind following the alleged incident; 
that she contacted her commanding officer; that she contacted 
law enforcement authorities; that she spoke with a chaplain 
or other counselor.  

Although the veteran does not contend that she reported the 
incidents of sexual assault, she did state in a January 1999 
treatment note that she reported what she described as 
"sexual advances".  However, she did not describe who made 
the sexual advances or to whom she reported the advances.  
There is no indication of any such report in her service 
records.  In an April 2002 treatment report, the veteran 
stated that she reported being "accosted" by a tech 
sergeant.  However, she did not give details of this 
incident, and there is no record of the incident in her 
service records.  It is unclear whether the veteran was 
referring to one incident or more than one.

Crucially, even if there were reasons, such as fear for her 
safety, for the veteran's failure to formally report the 
alleged sexual assaults during service, the veteran's 
continued silence concerning the alleged sexual assaults for 
decades after service cannot be explained.  Of great 
significance to the Board is that for several decades after 
service the veteran made no mention of the alleged in-service 
trauma.  

With respect to contacts with the VA adjudication system, in 
a claim filed in 1979 for service connection for 
transsexuality, there was no mention of any allegation that 
there had been a sexual assault during service.  An April 
1991 claim similarly did not mention the alleged assault.  
Significantly, in a March 1998 request to reopen her claim 
for service connection for a psychiatric disorder other than 
PTSD, the veteran stated that she had "affairs" with four 
officers while in the military.  She did not describe sexual 
assaults, but indicated consensual acts.  

Similarly, medical evidence for decades after service does 
not reflect the veteran's later contention that she was 
sexually assaulted in the service.  For example, in March 
1972, approximately two years after she left service, the 
veteran was psychiatrically hospitalized due to issues 
related to his transexuality.  Although he gave a detailed 
history, including reference to his service in the Air force, 
he made no mention of any sexual assault in service.  A 
December 1978 letter from a Licensed Clinical Social Worker, 
C.B.C., shows that the veteran had undergone counseling for 
diagnoses of transexualism and a passive-aggressive 
personality disorder.  A sexual assault during service was 
not mentioned.  A VA examination report in May 1991 shows a 
diagnosis of dysthymic disorder, and a discussion of the 
veteran's administrative discharge from the service due to 
being a transsexual.  The veteran described a purported 
sexual assault in San Francisco, after service, but she did 
not discuss or allege any sexual assault during service.  

In September 1997 the veteran underwent an extensive VA 
mental disorders examination.  She expressed anger at her 
treatment by a service psychiatrist who knew of her 
transsexual status but sent her to Vietnam, allegedly to try 
to "make a man of her".  However, the veteran did not 
describe the sexual assault that she now contends is the 
cause of her PTSD.  As in May 1991, she described a past 
attempted rape, but she gave no details and did not relate 
this to her time in the military.
 
In her November 1998 description of her stressor events, the 
veteran first contended that she was sexually assaulted while 
in the service.  Although she later identified the persons 
she claimed were responsible, she has not been forthcoming 
concerning specifics such as location, time and date, 
circumstances and any witnesses. 

Based on this history, the Board finds the veteran's recent 
vague accounts of her alleged in-service sexual assault to be 
lacking in credibility.  The Board considers particularly 
significant the fact that the first record of the veteran's 
complaint of being sexually assaulted in the service did not 
occur until 1997, coincident with her claim for service 
connection for PTSD.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Pond v. West, 12 Vet. App. 341, 345 (1999) 
[although the Board must take into consideration a claimant's 
statements, it may consider whether self-interest may be a 
factor in making such statements].  It is thus notable that 
the veteran's contentions concerning alleged sexual assault 
in service were made contemporaneously with her claim for VA 
benefits.  There is no satisfactory explanation of record as 
to why the veteran did not disclose the purported assault in 
service or post service to counselors and health care 
providers until she filed her claim for PTSD.  

In short, the Board finds the veteran's recent statements, 
made in connection with his claim for monetary benefits from 
the government, to be implausible in the absence of any 
reference such alleged assault for many years after his 
military service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]. For these reasons 
the Board has determined that the recent statements of the 
veteran concerning such sexual assault are not credible.

In short, for the reasons stated above the Board concludes 
that the second element of 38 C.F.R. § 3.304(f), combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred, is lacking.  The 
veteran's claim fails on that basis.

With respect to the third element, the veteran has been 
diagnosed with PTSD on a number of occasions, and these 
diagnoses have been presented in the context of discussions 
of the veteran's alleged sexual abuse and other stressor 
events.  For example, a January 1999 psychiatric assessment 
notes a history of PTSD due to sexual trauma.  A May 1999 
treatment note describes a history of PTSD due to battle 
trauma and sexual abuse.  Such diagnoses appear to be carried 
throughout her outpatient reports.  However, all of these 
diagnoses suffer from the same critical defect.  As there is 
insufficient documentation or other evidence recording or 
corroborating the veteran's account of her stressor events, 
these post claim diagnoses of PTSD, based on unverified 
stressors are founded principally on the veteran's own 
contentions and not on any independent evidence that such 
incidents in fact occurred.  

A medical diagnosis is only as credible as the history on 
which it is based.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[a diagnosis "can be no better than the facts alleged by the 
appellant"].  The Board therefore accords little weight of 
probative value to these medical findings with respect to the 
determination of whether the alleged stressors occurred.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau, 9 Vet. App. at 395-396; Cohen, 10 Vet. App. at 142.  

A careful review of the record reveal that source of any and 
all information concerning reported stressors is the veteran 
and the veteran alone.  As explained above, the veteran's 
statements concerning stressors are of recent vintage and 
follow a period of almost three decades after service in 
which she made no reference to any such stressors.  The Board 
finds the veteran's recent statements to be lacking in 
credibility.

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of the in-
service stressors identified by the veteran.  Establishment 
of such stressors is one of the elements required for 
entitlement to service connection for PTSD under 38 C.F.R. § 
3.304(f) (2002).  In the absence this required element, her 
claim for service connection for PTSD fails.

In summary, a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

